DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 102	4
A. Claims 1-5, 7, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0176539 (“Sung”).	4
B. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0294502 (“Ka”), as evidenced by admissions in the Instant Application.	8
IV. Pertinent Prior Art	14
Conclusion	14


[The rest of this page is intentionally left blank.]
		I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1, lines 14-16, recites the limitation,
wherein the first conductive line and the second conductive line are alternately arranged and are disposed on different layers,
It is unclear what is meant by the first and second conductive lines being “alternately arranged” in the context of the feature.  The specification states that “[t]he first conductive line CL1 and the second conductive line CL2 including the first bypass portion may be alternately arranged in different layers” (Instant Specification: p. 21, ¶ 112; emphasis added) which ties the alternate arrangement to the “different layers”.  As currently drafted, however, the claim may be interpreted as either that stated in paragraph [0112], above, or that the alternate arrangement of the first and second conductive lines is a separate feature from the first and second conductive lines being in different layers, as indicated by the claim term “and”.  As such, the alternate arrangement may apply to some other, albeit unclaimed, element that alternates among the first CL1 and second CL2 conductive lines, such as alternating with the scan lines SL or the driving voltage lines PL or the emission control lines EL.  In other words, as drafted, the claim feature 
Claims 2-16 depend from claim 1 and are rejected for including the same indefinite features as claim 1.
Claim 18, last two lines, recites the same feature as quoted above from claim 1, as such, claim 18 is indefinite for the same reasons.  Claims 19 and 20 depend from claim 18 and are rejected for including the same indefinite features as claim 18. 
For the purposes of patentability, the feature will be interpreted as broadly as allowed by its current drafting.

III. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 1-5, 7, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0176539 (“Sung”).


With regard to claims 1-5 and 7, Sung discloses, generally in Figs. 1, 3A, 4, 7, and 8,
1. A display panel comprising: 
[1] a substrate 100 including an opening area OA1, OA2, a non-display area NDA1-2 at least partially surrounding the opening area OA1, OA2, and a display area DA at least partially surrounding the non-display area NDA1-2 [¶ 157]; 
[2a] a plurality of first lines DL extending in a first direction y [Figs. 4, 7],
[2b] wherein each of the plurality of first lines DL includes a first bypass portion [portion of DL passing through NDA1-2 around openings OA1, OA2] extending along an edge of the opening area OA1, OA2 [¶ 160; Figs. 7, 8]; 
[3a] a plurality of second lines SL extending in a second direction x intersecting with the first direction y [Figs. 4, 7], 
[3b] wherein each of the plurality of second lines SL includes a second bypass portion [portion of SL passing through NDA1-2 around openings OA1, OA2] extending along the edge of the opening area OA1, OA2 [¶ 161; Figs. 7, 8]; and 
[4] a shield layer 221M arranged in the non-display area NDA1-2 and overlapping at least one first bypass portion [¶¶ 197-201; Figs. 7-8], 
DL includes a first conductive line [DL on layer 203 in Fig. 8] or a second conductive line [DL on layer 207 in Fig. 8] located in the non-display area NDA1-2, 
[5b] wherein each of the first conductive line and the second conductive line includes the first bypass portion [portion of DL passing through NDA1-2 around openings OA1, OA2], 
[5c] wherein the first conductive line and the second conductive line are alternately arranged and are disposed on different layers [i.e. on layers 203 and 207, Fig. 8], and 
[6a] wherein each of the plurality of second lines SL includes a third conductive line SL located in the non-display area NDA1-2, 
[6b] wherein each of the third conductive lines SL includes the second bypass portion [portion of SL passing through NDA1-2 around openings OA1, OA2], and 
[6c] wherein the third conductive lines SL at least partially overlap the first conductive line [DL on layer 203 in Fig. 8] or the second conductive line [DL on layer 207 in Fig. 8].  

2. The display panel of claim 1, wherein the third conductive line SL is arranged on a different layer than that of the shield layer 221M [Fig. 8].  

3. The display panel of claim 2, wherein a direct current voltage is applied to the shield layer 221M [¶ 201].

4. The display panel of claim 1, wherein the shield layer 221M does not overlap the opening area OA1, OA2.

5. The display panel of claim 1, wherein a width of the third conductive line is greater than a width of the first conductive line or the second conductive line.

7. The display panel of claim 1, further comprising: 
OLED(P) arranged in the display area DA [Figs. 3A, 4, 9]; and 
[2] a thin film transistor TFT, T1-T7 arranged in the display area DA and connected to each of the plurality of display elements OLED(P) [¶¶ 125-135, 171-179; Figs. 3A-6, 9]; 
[3] a storage capacitor Cst arranged in the display area DA and connected to each of the plurality of display elements OLED(P) [¶¶ 125-135, 171-179; Figs. 5A, 5B, 6], 
wherein
[4] the thin film transistor TFT, T1-T7 includes a semiconductor layer Act, 1130 and a gate electrode GE, G(1-7) separated from the semiconductor layer Act, 1130 [¶¶ 125-135, 171-179], and 
[5] the storage capacitor Cst includes a lower electrode CE1 and an upper electrode CE2 arranged over the lower electrode GE, G1 [¶¶ 125-135, 171-179; Figs. 6, 9].  

With regard to claims 17-20, Sung further discloses,
17. A display apparatus comprising: 
[1] a substrate 100 including an opening area OA1, OA2, a non-display area NDA1-2 at least partially surrounding the opening area OA1, OA2, and a display area DA at least partially surrounding the non-display area NDA1-2 [¶ 157]; 
[2] a plurality of display elements OLED(P) arranged in the display area DA; 
[3a] a plurality of first lines DL extending in a first direction y [Figs. 4, 7],
[3b] wherein each of the plurality of first lines DL includes a first bypass portion [portion of DL passing through NDA1-2 around openings OA1, OA2] extending along an edge of the opening area OA1, OA2 [¶ 160; Figs. 7, 8]; 
[4a] a plurality of second lines SL extending in a second direction x intersecting with the first direction y [Figs. 4, 7], 
[4b] wherein each of the plurality of second lines SL includes a second bypass portion [portion of SL passing through NDA1-2 around openings OA1, OA2] extending along the edge of the opening area OA1, OA2 [¶ 161; Figs. 7, 8];
[5] a shield layer 221M arranged in the non-display area NDA1-2 and overlapping at least one first bypass portion [¶¶ 197-201; Figs. 7-8]; and 
20, 30 including an electronic element arranged to correspond to the opening area OA1, OA2 [¶¶ 82, 89; Fig. 3A].  

18. The display apparatus of claim 17, 
[1] wherein each of the plurality of first lines DL includes a first conductive line [DL on layer 203 in Fig. 8] or a second conductive line [DL on layer 207 in Fig. 8] located in the non-display area NDA1-2, 
[2] wherein each of the first conductive line and the second conductive line includes the first bypass portion [portion of DL passing through NDA1-2 around openings OA1, OA2], 
[3] wherein the first conductive line and the second conductive line are alternately arranged and are disposed on different layers [i.e. on layers 203 and 207, Fig. 8].  

19. The display apparatus of claim 18, 
[1] wherein each of the plurality of second lines SL includes a third conductive line SL located in the non-display area NDA1-2, 
[2] wherein each of the third conductive lines SL includes the second bypass portion [portion of SL passing through NDA1-2 around openings OA1, OA2], and 
[3] wherein the third conductive lines SL at least partially overlap the first conductive line [DL on layer 203 in Fig. 8] or the second conductive line [DL on layer 207 in Fig. 8].

20. The display apparatus of claim 19, wherein the third conductive line SL is arranged on a different layer than that of the shield layer 221M [Fig. 8].

B. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0294502 (“Ka”), as evidenced by admissions in the Instant Application.
Ka is the pre-grant publication to US 10,134,826 that was cited in the IDS filed 
With regard to claims 1-3, Ka discloses, generally in Figs. 1-8,
1. A display panel comprising: 
100 including an opening area HO(FA), a non-display area WA at least partially surrounding the opening area HO(FA), and a display area AA at least partially surrounding the non-display area HO(FA) [¶¶ 50-58; Figs. 1-3]; 
[2a] a plurality of first lines DL1, DL2, etc. extending in a first direction D1 [¶¶ 59, 62],
[2b] wherein each of the plurality of first lines DL1, DL2, etc. includes a first bypass portion DT1, DT2 extending along an edge of the opening area HO(FA) [¶¶ 65-68; Figs. 2, 4]; 
[3a] a plurality of second lines SL1, etc. extending in a second direction D2 intersecting with the first direction D1 [¶ 59], 
[3b] wherein each of the plurality of second lines SL includes a second bypass portion DT3 extending along the edge of the opening area HO(FA) [¶¶ 69-70; Figs. 2, 3, 4]; and 
[4] a shield layer VDD2(ELVDD) arranged in the non-display area WA and overlapping at least one first bypass portion DT1, DT2 [¶¶ 75-78; Figs. 2-5; see discussion below], 
[5a] wherein each of the plurality of first lines DL1, DL2, etc. includes a first conductive line DT1 or a second conductive line DT2 located in the non-display area WA [Figs. 2-4; ¶ 175], 
[5b] wherein each of the first conductive line DT1 and the second conductive line DT2 includes the first bypass portion DT1, DT2, 
[5c] wherein the first conductive line DT1 and the second conductive line DT2 are alternately arranged and are disposed on different layers [Figs. 2-4], and 
[6a] wherein each of the plurality of second lines SL1, etc. includes a third conductive line DT3 located in the non-display area WA, 
[6b] wherein each of the third conductive lines DT3 includes the second bypass portion DT3, and 
[6c] wherein the third conductive lines DT3 at least partially overlap the first conductive line DT1 or the second conductive line DT2 [as shown in Figs. 2 and 4].  
2. The display panel of claim 1, wherein the third conductive line DT3 is arranged on a different layer than that of the shield layer VDD2(ELVDD).  
3. The display panel of claim 2, wherein a direct current voltage is applied to the shield layer VDD2(ELVDD) [as evidenced by the Instant Application at p. 24, ¶ 126 and Fig. 5].  
VDD2(ELVDD) in Ka is a “shield layer” within the meaning of the Instant Application.  In this regard, the Instant Application states,
[0126] Referring to FIG. 5, the shield layer SDL may be arranged over the first non-display area NDA1 to overlap the second and fourth data lines DL2 and DL4.  … The shield layer SDL may have a direct current voltage, and for example, the shield layer SDL may be the first power ELVDD or the second power ELVSS.  …
(Instant Specification: ¶ 126 at p. 24; emphasis added)
As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to claims 4-16, Ka further discloses,
4. The display panel of claim 1, wherein the shield layer VDD2(ELVDD) does not overlap the opening area HO(FA) [Fig. 2].  

5. The display panel of claim 1, wherein a width of the third conductive line DT3 is greater than a width of the first conductive line DT1 or the second conductive line DT2 [wherein the width is taken in direction D3 in Fig. 3].  

6. The display panel of claim 1, wherein a width of the shield layer VDD2(ELVDD) is greater than a width of the first conductive line DT1 or the second conductive line DT2 [Figs. 2-4].  

7. The display panel of claim 1, further comprising: 
[1] a plurality of display elements OLED(170/180/10 or 170/180a/190) [¶¶ 129-147; Figs. 5, 10-11] arranged in the display area AA; and 
[2] a thin film transistor 120/130/132/135 [¶¶ 81, 88-99] arranged in the display area and connected to each of the plurality of display elements OLED(170/180/10 or 170/180a/190) [¶¶ 60, 63, ; Figs. 3, 10, 11]; 
Cst [¶¶ 81, 95; Fig. 5] arranged in the display area AA and connected to each of the plurality of display elements OLED(170/180/10 or 170/180a/190), 
wherein
[4] the thin film transistor 120/130/132/135 includes a semiconductor layer 120 [¶¶ 81, 88] and a gate electrode 135 separated from the semiconductor layer 120 [by gate dielectric layer 132], and 
[5] the storage capacitor Cst includes a lower electrode 135 and an upper electrode [“storage electrode” arranged over the lower electrode 135 [¶ 81, ¶ 95: “a storage electrode including a storage capacitor Cst may be disposed between the second gate insulation layer 132 and an interlayer insulation layer 140.”  ¶ 167: “the second gate pattern may include a storage electrode overlapping the gate electrode 135.” Emphasis added.].  

8. The display panel of claim 7, further comprising 
[1] a first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶ 98] and a second electrode layer [any one of the layers having any one of the detour line DT2 and the storage electrode of Cst (¶ 167; Fig. 15), detour line DT3, and pixel electrodes 170; ¶¶ 103-108] arranged over the first electrode layer [as shown in Figs. 3, 10, 11], 
[2] wherein the first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶ 98] is arranged on the thin film transistor 120/130/132/135, 
wherein 
[3] the first conductive line DT1 includes a same material as the gate electrode 135 [as shown in Fig. 3 and 14; ¶¶ 161-163], and 
[4] the second conductive line DT2 includes a same material as the second electrode layer [having DT2 and Cst] [Fig. 15; ¶ 164-167].  

9. The display panel of claim 8, wherein the third conductive line DT3 includes [1] a same material as the upper electrode or [2] the first electrode layer [electrode layer having source and drain electrodes 150, 155; ¶¶ 98, 173-177; Figs. 3 and 17].  

10. The display panel of claim 8, wherein the shield layer VDD2(ELVDD) includes 
150, 155; ¶¶ 173-177; Fig. 8].  

11. The display panel of claim 8, wherein each of the plurality of first lines DL1, DL2, etc. further includes a fourth conductive line DL1, DL2, etc. located in the display area AA [Fig. 2].  

12. The display panel of claim 11, wherein the fourth conductive line DL1, DL2, etc. is connected to the first conductive line DT1 or the second conductive line DT2 through a contact hole [Fig. 4; ¶ 175].  

13. The display panel of claim 12, wherein the fourth conductive line DL1, DL2, etc. includes a same material as the first electrode layer [electrode layer having source and drain electrodes 150, 155; Figs. 3, 4, 17, noting that each of Figs. 3 and 4 show that each of DL1, DL2, 150, and 155 are formed on the same insulating layer 140 and therefore are formed in the same process step suggested in Fig. 17].  

14. The display panel of claim 7, wherein each of the plurality of second lines SL1. etc. further includes a fifth conductive line SL1, etc. located in the display area AA [Fig. 2].  

15. The display panel of claim 14, wherein the fifth conductive line SL1, etc. is connected to the third conductive line DT3 through a contact hole 146 [Figs. 3, 16, 17; ¶ 174].  

16. The display panel of claim 15, wherein the fifth conductive line SL1, etc. includes a same material as the gate electrode 135 [as shown in Figs. 3 and 14; ¶¶ 161-163] or the upper electrode.  

With regard to claims 17-20, Ka discloses,
17. A display apparatus comprising: 
100 including an opening area HO(FA), a non-display area WA at least partially surrounding the opening area HO(FA), and a display area AA at least partially surrounding the non-display area HO(FA) [¶¶ 50-58; Figs. 1-3];  
[2] a plurality of display elements arranged in the display area; 
[3a] a plurality of first lines DL1, DL2, etc. extending in a first direction D1 [¶¶ 59, 62],
[3b] wherein each of the plurality of first lines DL1, DL2, etc. includes a first bypass portion DT1, DT2 extending along an edge of the opening area HO(FA) [¶¶ 65-68; Figs. 2, 4]; 
[4a] a plurality of second lines SL1, etc. extending in a second direction D2 intersecting with the first direction D1 [¶ 59], 
[4b] wherein each of the plurality of second lines SL includes a second bypass portion DT3 extending along the edge of the opening area HO(FA) [¶¶ 69-70; Figs. 2, 3, 4]; and
[5] a shield layer VDD2(ELVDD) arranged in the non-display area WA and overlapping at least one first bypass portion DT1, DT2 [¶¶ 75-78; Figs. 2-5; see discussion below]; and 
[6] a component including an electronic element arranged to correspond to the opening area HO(FA) [¶¶ 54-56 ].  

18. The display apparatus of claim 17, 
[1] wherein each of the plurality of first lines DL1, DL2, etc. includes a first conductive line DT1 or a second conductive line DT2 located in the non-display area WA [Figs. 2-4; ¶ 175], 
[2] wherein each of the first conductive line DT1 and the second conductive line DT2 includes the first bypass portion DT1, DT2, 
[3] wherein the first conductive line DT1 and the second conductive line DT2 are alternately arranged and are disposed on different layers [Figs. 2-4].

19. The display apparatus of claim 18, 
[1] wherein each of the plurality of second lines SL1, etc. includes a third conductive line DT3 located in the non-display area WA, 
DT3 includes the second bypass portion DT3, and 
[3] wherein the third conductive lines DT3 at least partially overlap the first conductive line DT1 or the second conductive line DT2 [as shown in Figs. 2 and 4].  

20. The display apparatus of claim 19, wherein the third conductive line DT3 is arranged on a different layer than that of the shield layer VDD2(ELVDD) [Figs. 3, 4].

IV. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) US 2020/0176538 (“Um”) is cited for being assigned to the same Assignee and disclosing all of the features of claims 1 and 17.  See Figs. 1, 2, 6, 8-14B and the associated text.
(2) US 2020/0403057 (“Kang”) is cited for being assigned to the same Assignee and disclosing all of the features of claims 1 and 17.  See Figs. 1, 5, 7, and especially Figs. 15 and 16, and the associated text.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814